Matter of Morgan v de Blasio (2017 NY Slip Op 06278)





Matter of Morgan v de Blasio


2017 NY Slip Op 06278


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2017-07928
 (Index No. 80068/17)

[*1]In the Matter of Robert Morgan III, et al., appellants,
vBill de Blasio, et al., respondents.




DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Bill de Blasio as a candidate in a primary election to be held on September 12, 2017, for the nomination of the Working Families Party as its candidate for the public office of Mayor of the City of New York, the petitioners appeal from a final order of the Supreme Court, Richmond County (Minardo, J.), dated August 3, 2017, which denied the petition and dismissed the proceeding.ORDERED that the final order is affirmed, without costs or disbursements.The petitioners contend that the subject designating petition is defective because the State Executive Board of the Working Families Party (hereinafter the Executive Board) failed to comply with Election Law § 6-120(3). The petitioners failed, however, to name the Executive Board as a respondent. Contrary to the petitioners' contention, the Executive Board is a necessary party to the proceeding (see Matter of Fusco v Spano , 275 AD2d 427, 427). Thus, in its absence, the petitioners are not entitled to the relief they seek (see id .).In light of our determination, the petitioners' remaining contentions are academic.BALKIN, J.P., AUSTIN, SGROI, LASALLE and IANNACCI, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court